December 2, 1909.
This is a petition to the Court for a rehearing in the above stated case, on the several grounds therein mentioned.
The only ground which has given us any serious trouble is that which assigns error in overruling the exception based upon the refusal of his Honor, the Circuit Judge, to give the jury further instructions as to the damages recoverable, when requested by the foreman.
In view of the pleadings, the testimony, and the amount of the verdict, we have deemed it advisable to grant a new trial, unless within twenty days the plaintiff or his attorneys shall consent, upon the record, that the verdict rendered by the jury shall be in satisfaction of all damages, both past and future, but that if the plaintiff complies with this condition, the judgment be affirmed, and it is so adjudged, and the judgment heretofore rendered modified accordingly. *Page 410